Citation Nr: 1108916	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  03-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for constipation, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from March 1993 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO denied service connection for chronic constipation to include as secondary to umbilical hernia repair.  

In January 2004 the Veteran testified before a Hearing Officer at the RO.  A transcript of that hearing is of record. The Board notes that, on the date of the hearing, the Veteran withdrew her claim for service connection for a respiratory disorder.  See 38 C.F.R. § 20.204(b) (2010).  

In August 2006, the Board remanded the claim for service connection for constipation for further development.  The Board again remanded this claim in February 2008.  

In March 2009 the Board denied the Veteran's claim for service connection for constipation, to include as secondary to a service-connected disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Joint Motion to Vacate and Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through her representative, moved that the March 2009 Board decision be vacated and remanded.  The Court granted the motion by Order in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

The Veteran contends that she has constipation related to an in-service umbilical hernia repair.  Service connection has been established for residuals of umbilical hernia repair.  

Service treatment records reflect that, in June 1999, the Veteran complained of constipation and a three month history of an umbilical bulge.  Examination revealed an umbilical hernia.  She subsequently underwent umbilical hernia repair in July 1999.  In her March 2000 Report of Medical History, the Veteran noted that she had an umbilical hernia and an intestinal backup/stricture requiring chronic stool softener use.  

On VA intestines examination in June 2003, the Veteran complained of constipation and intestinal gas, and stated that she had been laxative dependent since repair of an umbilical hernia in 1999.  The pertinent diagnosis was constipation, laxative dependent.  In a November 2003 addendum the nurse practitioner stated that the Veteran's complaints of constipation were not a residual of her umbilical hernia repair, adding that she began having complaints of constipation three to four months prior to the repair.  The nurse practitioner indicated that it would be speculation for her to try to determine why the Veteran had chronic constipation with laxative dependency.  

In the August 2006 remand, the Board highlighted that the Veteran is a nurse and, as such, her contentions were essentially an opinion in support of her claim.  As such, the claim was remanded for a medical opinion from a physician.  

On VA examination in January 2007, the same nurse practitioner who evaluated the Veteran in June 2003 noted that a February 2006 upper gastrointestinal (GI) series was essentially unremarkable.  The diagnosis was constipation, etiology unknown, and the nurse practitioner reiterated her opinion that it was not at least as likely as not that the Veteran's constipation and laxative dependence was secondary to the service-connected umbilical hernia repair, noting that constipation is not known to be a complication of umbilical surgery.  

Because the January 2007 VA examination was performed by a nurse practitioner, the Veteran underwent VA examination in July 2007, to obtain a medical opinion from a physician.  She described constipation since her 1999 umbilical hernia surgery and indicated that she was laxative dependent.  She denied ever having a colonoscopy or lower GI examination.  The physician noted that a September 2005 abdominal KUB for abdominal discomfort and nausea revealed an "unremarkable abdomen except for some mild constipation."  There was a moderate amount of gas and stool throughout a nondilated colon, with no small bowel loops.  There were no unusual masses or calcifications.  She also noted the normal upper GI series performed in February 2006 and noted that the small bowel mucosal pattern was within normal limits with no evidence of mass, lesion, or obstructions.  The pertinent impression following examination was chronic history of taking laxatives for what the Veteran described as constipation.  

The physician recommended GI evaluation with the Veteran's treating provider to further assess the GI system, including the lower tract and colon, for pathology unrelated to the umbilical hernia repair.  The physician noted that there was constipation by history, without clear etiology; however, there was no evidence or documentation of obstruction related to the umbilical hernia repair.  As such, based on the information currently available in the medical record, the physician opined that it was not at least as likely as not that constipation was caused or aggravated by umbilical hernia repair.  

In light of the July 2007 VA examination report, in February 2008, the Board remanded the claim for a VA gastrointestinal examination for an opinion as to whether there was at least a 50 percent probability or greater (at least as likely as not) that the Veteran had a present chronic constipation disability as a result of active service.  The Board instructed that a complete evaluation of the lower tract and colon for pathology unrelated to an umbilical hernia repair should be completed.  

The Veteran was afforded a VA examination in September 2008, by the same physician who performed the July 2007 examination.  The Veteran reported that she had not had a colonoscopy or lower GI study during the years since military discharge and reported no referral to the VA GI clinic.  She stated that none of her treating providers had connected the etiology of her constipation as related to the umbilical hernia surgery; rather, she stated that no etiology had been determined.  The physician noted that, at the previous VA examination, it was strongly recommended that the Veteran discuss with her primary care provider referral to the GI clinic.  As she, apparently, had not done this, the physician again strongly recommended discussing such a referral.  The Veteran reported no lower endoscopy or lower GI barium enema study by her treating providers and, again, the physician advised her to discuss these studies with her treating primary care provider.  The diagnosis following examination was constipation, dependent on laxatives per Veteran's history, of undetermined etiology.  

The physician opined that there was no current evidence of any documentation in the Veteran's treating medical records of a diagnosis of obstruction or delayed transit time resulting in constipation, nausea, or vomiting related in any way to the Veteran's umbilical hernia repair.  She added that there was no current evidence or documentation that the Veteran's complaints of constipation were secondary to a service-connected disability, nor was there evidence or documentation of aggravation by military service.  As such, she opined that it was not at least as likely that the Veteran had chronic constipation as a result of military service.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The February 2008 remand specifically instructed that, on VA examination, a complete evaluation of the lower tract and colon for pathology unrelated to an umbilical hernia repair should be completed.  This instruction was based on the recommendation of the physician made during the July 2007 VA examination.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).  Such evaluation has not been accomplished.  

The Board has considered the fact that, in July 2007, the physician recommended testing to evaluate the GI system for pathology unrelated to the umbilical hernia repair.  As such, it does not appear that such testing would substantiate the Veteran's claim for service connection as related to the in-service surgery.  Nevertheless, the Veteran has described constipation during and since service.  Notably, in her March 2000 Report of Medical History, the Veteran reported that she had an umbilical hernia and an intestinal backup/stricture requiring chronic stool softener use.  Further, in the February 2008 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the Veteran asserted that the umbilical hernia affected her lower intestinal tract in such a manner as to cause chronic constipation.  The Board recognizes that the Veteran has medical training as a nurse and, as such, her assertions suggest the possibility of a nexus between her current constipation and the umbilical hernia which was repaired in service.  As such, the results of GI evaluation suggested by the VA examiner are potentially pertinent to her claim for service connection on a direct basis.  Accordingly, remand is required.  See Stegall, 11 Vet. App. at 271.  

In addition, the Board notes that, on VA examination in July 2007, the physician referred to an abdominal KUB performed on September 28, 2005 and an upper GI series performed in February 2006.  She again discussed these studies in her September 2008 VA examination report.  While the physician summarized these studies, the actual reports of the studies are not currently associated with the claims file.  As the claim is being remanded, copies of these reports should be obtained and associated with the record.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board points out that, in September 2010, the Board wrote to the Veteran and offered her the opportunity to submit additional argument and evidence within 90 days.  In January 2011, more than 90 days after issuance of the Board's letter, the Veteran submitted additional medical evidence.  She included the "90-Day Letter Response Form" and checked the box indicating that she was submitting the enclosed argument and/or evidence, and that she wanted her case remanded to the agency of original jurisdiction (AOJ) for review of this newly submitted evidence.  The evidence submitted in January 2011 pertains to pregnancy, labor, and delivery in 1998, as opposed to the claimed constipation (although, the evidence does reflect that the Veteran refused Colace in September 1998, but Colace was listed as one of her discharge medications).  In any event, as the claim is being remanded, the AOJ will have the opportunity to consider this evidence on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated her for constipation since September 2007.  Of particular interest are the reports of an abdominal KUB performed in September 2005 and an upper GI series performed in February 2006.   After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA examination to determine the etiology of any current disorder manifested by constipation.  All indicated tests and studies are to be performed.  In particular, the Veteran should be afforded gastroscopic evaluation of the lower GI tract and colon, as recommended during the July 2007 VA examination.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current gastrointestinal disorder manifested by constipation.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include in-service umbilical hernia repair; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was caused or aggravated by service-connected disability, to include major depression with anxiety disorder.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


